I concur in all the foregoing opinion, but as to that part which pertains to the overruling by the Court of the defendant's motion to exclude the prosecuting witness from the Court room along with the other witnesses, I might add the exemption of the prosecuting witness, especially where he is required to testify first, appears to have been recognized in some jurisdictions as a matter within the discretion of the trial court, which will not be held to be reversible error unless it appears that such action was prejudicial to the defendant. But in many cases, such exemptions may be prejudicial, and it may have been here, and in the absence of any showing by the State of any good reason why this witness should have been exempted from the rule, and in view of the reasons stated by defendant's counsel in his motion to exclude him, I concur with the holding that error was committed. In this connection, see 16 C.J. 842, 64 C.J. 119.